DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
 
Claim Status
Claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11 and 18,
The prior art of record teaches a plurality of instructions to be executed by a processor in an electronic device comprising:

a wireless communication circuit; 
at least one processor operatively connected to the touch screen display and the wireless communication circuit; and 
a memory operatively connected to the processor, 
wherein the memory stores instructions which, when executed, cause the processor to:
receive first information associated with a first electronic key of a first door lock via the wireless communication circuit, 
determine whether to activate the first electronic key, 
in response to a determination to activate the first electronic key, receive the first credential information associated with the first electronic key via the wireless communication circuit,  and
store the first credential information.

The prior art of record fails to further teach that the instructions shall:
determine whether to display a first electronic key, in a first graphic user interface (GUI) associated with the first electronic key, based on at least one of location data or time data in the first information, 
in response to a determination to display the first electronic key, determine whether first credential information associated with the first electronic key is pre-stored on the electronic device, wherein the first credential information is different from the first 
in response to a determination that the first credential information is not pre-stored on the electronic device, display the first electronic key in the first GUI providing a visual effect of displaying the first electronic key dimmer than a setting of the display to indicate an inactive status of the first electronic key on the display, and
after storing the first credential information, change the display of the first electronic key in the first GUI to indicate an active status of the first electronic key, providing a visual effect of displaying the first electronic key dimming with a dimness that matches the setting of the display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FUNG (US 2016/0001781) teaches a device wherein a warning is brightly lit on a device screen for the purpose of catching a user’s attention.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIONNE PENDLETON/Primary Examiner, Art Unit 2689